significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar in re request_for_ruling on behalf of taxpayer n this letter is in response to your request dated date fora ruling on behalf of yourself as to whether certain proposed distributions from an individual_retirement_account ira owned by you are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code code the ruling_request was amended by you in a telephone call with our office on date to clarify the facts and the methodology used to calculate distributions of in date because you wanted to avoid the according to the facts as stated following your retirement in you rolled over your benefit under a sec_401 plan sponsored by your employer into an ira ira established with an investment firm to receive your benefit you will attain age in taxpayer n is your spouse and is a beneficiary of ira after seeking advice from professional financial advisors with respect to retirement planning you started receiving distributions from ira additional tax imposed on early distributions under sec_72 of the code you had your financial advisors calculate distribution amounts in a form intended to satisfy the sec_72 exception for substantially_equal_periodic_payments after having your financial advisors calculate distribution amounts for three years you decided to calculate the distribution amounts yourself using the same methodology and to request a ruling from the service that your method of calculating periodic_payments produces substantially_equal_periodic_payments as described in sec_72 of the code you propose to calculate a monthly distribution for and subsequent years by first calculating a yearly distribution amount which is then divided by to yield a monthly distribution amount the annual distribution amount for is calculated by amortizing the account balance of ira as of date over a number of years term certain equal to your life expectancy obtained from table v of sec_1_72-9 of the income_tax regulations using the age attained by you in at an assumed interest rate of earnings_of percent the annual distribution amount is then divided by to determine a monthly distribution amount to determine the annual distribution amount for and subsequent years similar methodology will be used that is the account balance of ira as of december of the prior year will be amortized over a number of years equal to your life expectancy obtained from table v of sec_1_72-9 of the regulations using the age attained by you in the year for which you are calculating distributions at an assumed interest rate beginning with the calculation of the annual distribution amount and continuing for subsequent years thereafter the interest rate used each year will be percent of the federal_mid-term_rate in effect for the month of january of the year for which distributions are being calculated all distributions will be taken from ira and only from ira ruling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table v1 excerpts from these tables can be found in table single life expectancy and table ii joint life and last survivor expectancy of appendix e in irs publication individual_retirement_arrangements iras notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption that must be an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed methodology the proposed method for determining annual periodic_payments described in the ruling_request as modified is to calculate an end of year annual distribution amount for by amortizing the account balance of ira as of date over a number of years term certain equal to your life expectancy obtained from table v of sec_1_72-9 of the regulations using the age attained by you in using an annual effective_interest_rate equal to percent the annual distribution amount divided by is equal to the monthly distribution amount to calculate an annual end of year distribution amount for and subsequent years the account balance of ira as of december of the prior year will be amortized over a number of years term certain equal to your life expectancy obtained from table v of sec_1_72-9 of the regulations using the age attained by you in the year for which distributions are being calculated at an interest rate equal to percent of the annual federal_mid-term_rate w used for purposes of code sec_1274 in effect for the month of january of the year for which calculations are being done the monthly distribution amount is equal to the annual distribution amount divided by all distributions will be taken from ira and only from ira conclusion the interest rate and life expectancy used are such that they do not result in the circumvention of the requirements of sec_72iv and t of the code through the use of an unreasonably high interest rate or an unreasonable life expectancy accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met if you have questions you can contact _ at not a toll-free number in any correspondence with respect to this case you should also refer to this ruling is directed only to the individual that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours mati’ pene martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
